tcmemo_2006_194 united_states tax_court blair hanloh petitioner v commissioner of internal revenue respondent docket no filed date blair hanloh pro_se miles d friedman for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion to dismiss for failure to state a claim upon which relief can be granted and to impose a penalty under sec_6673 respondent’s motion 1all section references are to the internal_revenue_code in continued background the record establishes and or the parties do not dispute the following petitioner resided in long beach california at the time he filed the petition in this case on date petitioner filed a petition with respect to the notice_of_deficiency notice which respondent issued to him for his taxable_year and in which respondent determined a deficiency in and an accuracy-related_penalty under sec_6662 on petitioner’s federal_income_tax tax for that year of dollar_figure and dollar_figure respectively the petition contains statements contentions and arguments that the court finds to be frivolous and or groundless for example the petition states in pertinent part petitioner’s fundamental claim is that the entire deficiency_notice is invalid as a matter of law because the alleged deficiency at issue is in reality petitioner’s total alleged tax_liability for the alleged deficiency was determined without making a determination that a prior assessment was imperfect and incomplete respondent has no tax_return showing a tax due greater than the zero amount shown on petitioner’s income_tax return and no statutes makes petitioner liable for the income taxes at issue reproduced literally continued effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure on date the court issued an order court’s date order in which inter alia the court indicated that the petition contains statements contentions and arguments that the court finds to be frivolous and or groundless in the court’s date order the court also reminded petitioner about sec_6673 and admonished him as follows in the event that petitioner continues to advance frivolous and or groundless contentions and arguments the court will be inclined to impose a penalty not in excess of dollar_figure on petitioner under sec_6673 i r c on date the court received from petitioner a document entitled opposition to respondants sic motion to dismiss for failure to state a claim upon which relief can be granted and to impose a penalty under sec_6673 restatement of petitioners sic claim the court had that entire document filed as petitioner’s response to respondent’s motion peti- tioner’s response and a part of it filed as an amended petition in total disregard of the court’s date order peti- tioner included in petitioner’s response and the amended petition certain statements contentions and arguments that the court finds to be frivolous and or groundless in fact petitioner included in petitioner’s response and the amended petition certain frivolous and or groundless statements contentions and arguments that are identical to certain frivolous and or groundless statements contentions and arguments that petitioner advanced in the petition on date respondent filed a supplement to respon- dent’s motion respondent’s supplement on date the court received from petitioner a document that the court had filed as petitioner’s response to respondent’s motion as supple- mented in total disregard of the court’s date order petitioner included in petitioner’s response to respondent’s motion as supplemented certain frivolous and or groundless statements contentions and arguments that are identical to certain frivolous and or groundless statements contentions and arguments that petitioner advanced in the petition discussion rule b provides in pertinent part that a petition with respect to a notice_of_deficiency is to contain clear and concise assignments of each and every error which the petitioner alleges to have been committed by the commissioner in the determination of the deficiency any issue not raised in the assignments of error shall be deemed to be con- ceded clear and concise lettered statements of the facts on which the petitioner bases the assignments of error the petition that petitioner filed on date and the amended petition that petitioner filed on date do not contain a clear and concise statement of the errors allegedly committed by respondent in determining the deficiency with respect to petitioner’s taxable_year and a clear and concise statement of the facts that form the basis of peti- tioner’s assignments of alleged error we conclude that both the petition and the amended petition do not comply with the tax_court rules_of_practice and procedure as to the form and content of a petition moreover we have found that the petition and the amended petition contain statements contentions and arguments that are frivolous and or groundless a petition that makes only frivo- lous and groundless arguments makes no justiciable claim 115_tc_523 see also 123_tc_213 a petition and an amended petition did not state a claim upon which relief may be granted where they lacked a clear statement of error and contained nothing more than frivolous rhetoric and legalistic gibberish we find that petitioner’s claims in the petition and the amended petition state no justiciable basis upon which relief may be granted in respondent’s motion respondent also asks the court to impose a penalty on petitioner under sec_6673 sec_6673 provides in pertinent part sec_6673 sanctions and costs awarded by courts whenever it appears to the tax_court that-- a proceedings before it have been insti- tuted or maintained by the taxpayer primarily for delay or b the taxpayer’s position in such a pro- ceeding is frivolous or groundless the tax_court in its decision may require the tax- payer to pay to the united_states a penalty not in excess of dollar_figure in the court’s date order the court inter alia indicated that the petition contains statements contentions and arguments that the court finds to be frivolous and or groundless in that order the court reminded petitioner about sec_6673 and admonished him that in the event he continued to advance frivolous and or groundless contentions and arguments the court would be inclined to impose a penalty not in excess of dollar_figure on him under sec_6673 in total disregard of the admonitions in the court’s date order petitioner included in petitioner’s response the amended petition and petitioner’s response to respondent’s motion as supplemented statements contentions and arguments that we have found above to be frivolous and or groundless petitioner is no stranger to this court he previously advanced frivolous and groundless arguments in hanloh v commis- sioner docket no 11986-05l in that case on date the court entered an order of dismissal and decision in which the court granted respondent’s motion to dismiss for failure to state a claim upon which relief can be granted in that the case was dismissed on the ground that the pleadings failed to state a claim upon which relief could be granted in that order of dismissal and decision the court also stated although we will not impose a penalty under sec_6673 on petitioner in this case we will take this opportunity to admonish petitioner that the court will consider imposing such a penalty should he return to the court and advance similar arguments in the future we find that petitioner remains undeterred in advancing frivolous and or groundless statements contentions and argu- ments we further find that petitioner has instituted this proceeding primarily for delay under the circumstances pre- sented we shall impose a penalty of dollar_figure on petitioner under sec_6673 to reflect the foregoing an order granting respondent’s motion and decision for respondent will be entered
